          Case 1:19-cv-10334-KPF Document 17 Filed 06/16/20 Page 1 of 3
                                                        One Grand Central Place | 60 East 42nd Street | 51st Floor
                                                                                      New York, New York 10165
                                                                            Tel 212-453-5900 | Fax 212-453-5959


                                                                                               Writer’s Direct Dial:
                                                                                         JEFFREY G. DOUGLAS
                                                                                                  212-453-5927
                                                                                      JDouglas@fordharrison.com


                                            June 15, 2020
VIA ECF

Hon. Katherine Polk Failla

                                                              MEMO ENDORSED
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

       Re:     James Murphy v. The Halal Guys, Inc.
               Docket No. 19-cv-10334

Dear Judge Failla:

         This firm represents Defendant The Halal Guys (“Defendant”) in the above-referenced
matter. We write to address two (2) issues in this matter. First, Defendant writes to request
permission to move to dismiss Plaintiff’s complaint as its response to Plaintiff’s complaint. Second
and in the interim, while an appeal of several identical matters is pending, Defendant, jointly with
Plaintiff, requests that this Court stay this action pending the resolution of an appeal in an identical
matter in Dominguez v. Banana Republic, LLC.1

          I.   Background

       As background, Plaintiff commenced this action on November 6, 2019 alleging that
Defendant violated the Americans with Disabilities Act (“ADA”), New York State Human Rights
Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”) by failing to offer Braille gift
cards. On April 3, 2020, the parties made a second request to adjourn the initial conference as
they engaged in settlement negotiations. However, to date, the parties have not been able to
resolve the matter.

         At this juncture, Defendant is filing this correspondence to request permission to move to
dismiss Plaintiff’s complaint as its response to Plaintiff’s complaint. As Your Honor is aware,
Judge Gregory H. Woods, dismissed five identical Braille gift card lawsuits.2 In his well-reasoned
and thorough decisions, Judge Woods dismissed Plaintiff’s allegations both on the basis that the
Plaintiff lacked standing and on the merits.




1 A copy of Judge Gregory H. Woods’ decision dismissing the Dominguez v. Banana Republic case is
annexed hereto as Exhibit A.
2 See Dominguez v. Banana Republic, LLC, No. 19-cv-10171 (GHW); Murphy v. Kohl’s Department Stores,

Inc., No. 19-cv-09921 (GHW); Mendez v. AnnTaylor, Inc., No. 19-cv-10625 (GHW); Calcano v. Swarovski
North America Ltd., No. 19-cv-10536 (GHW); and Dominguez v. CKE Restaurants Holdings, Inc., No. 19-
cv-10816 (GHW).


                                                                      www.fordharrison.com | www.iuslaboris.com
           Case 1:19-cv-10334-KPF Document 17 Filed 06/16/20 Page 2 of 3
Hon. Katherine Polk Failla
June 15, 2020




           II.   Judge Woods’ Decision

        According to Judge Woods’ decision, which addresses many of the arguments that
Defendant anticipates raising it its motion to dismiss, plaintiffs lacked standing to bring an action
because they could not establish a genuine intent to return to any of the defendants’ retail
locations. However, Judge Woods did not stop his analysis based on the standing argument and
eviscerated Plaintiff’s allegations on the merits.

       First, Judge Woods held that Braille gift cards constitute a “specialty good” that pursuant
to Department of Justice regulations are not required to be made available as the ADA only
regulates access to public places of accommodation. Second, Judge Woods found that plaintiffs’
claims that defendants failed to provide auxiliary aids were without merit since plaintiffs never
requested any auxiliary aid other than a Braille gift card.

          III.   Stay Pending Appeal

         Since issuing those decisions, plaintiffs in those actions have filed appeals before the
Second Circuit Court of Appeals, which are currently pending. In several other pending actions,
including several cases before Your Honor, district court judges have stayed the proceedings
pending the resolution of the appeal.3 The parties in this action believe that the ultimate decision
issued by the Second Circuit will materially impact this litigation. Staying this matter will conserve
both litigant and judicial resources while the Second Circuit considers Plaintiff’s allegations. The
parties therefore respectfully request that Your Honor stay this action pending the resolution of
the pending appeal.

         We thank the Court for its attention to this matter.

                                                   Sincerely,
                                                   s/Jeffrey Douglas
                                                   JEFFREY G. DOUGLAS

JGD
cc:      All counsel of record (via ECF)




3See, e.g., Tucker v. Ultra Beauty, Inc. No. 19-cv-09845 (KPF); Calcano v. Best Buy Co. Inc., No. 19-cv-
11467 (PGG) (OTW); Sosa v. Oxford Industries, Inc., No. 19-cv-11350 (PAE) (DCF); Calcano v. Uniqlo
USA LLC, No. 19-cv-10438 (JGK).


2 of 2                                                              www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-10334-KPF Document 17 Filed 06/16/20 Page 3 of 3




Application GRANTED. This matter is hereby STAYED until further
order of the Court. The parties are ORDERED to file a joint letter
regarding proposed next steps in this matter within one week of the
issuance of a decision by the United States Court of Appeals for
the Second Circuit in the cases identified in this letter.

Dated:    June 16, 2020               SO ORDERED.
          New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
